i¡í i'fi ❖ ❖
2. The petitioner gave testimony to the effect that, on the 14th day of December, 1923, while working for the respondent, and while leaving a box ear, he fell, striking his.back, causing injnries .to that region of the body which has caused him disability up to and including the present time. This testimony was not corroborated by any other witnesses.
3. Testimony was given by the foreman nnder whom Columbus Lunsford, petitioner, was working at the time of the alleged accident, he testifying that at no time did he see, nor did Columbus Lunsford, petitioner, report to him, an accident of any description. He further testified that he was not working for the Ford Motor Company, respondent, at the present time. That he was working for the same company that Colnmbns Lunsford, petitioner, is working for at the present time. Colnmbns Lunsford is doing manual labor, and from his observation there is no apparent disability.
4. The testimony of petitioner’s foreman is corroborated by the workmen with whom petitioner was working on the date of the alleged accident. The records of the Ford Motor Company did not show petitioner to he working on the day he claims to have had the accident and sustained the injury.
DETEKmNA TTON.
1. After hearing the testimony of the petitioner and the witnesses produced by the respondent, I am of the opinion *794that petitioner did not sustain an accidental injury while in the employ of the Ford Motor Company, respondent, and that testimony shows employe was not working on the date he alleges to have had the accident, and if he had any disability while with the Ford Motor Company, respondent, this disability was caused by conditions not caused by an accidental injury. Further reason is that testimony given by both the petitioner and respondent clearly shows that petitioner did not sustain an accidental injury while in the employ of the respondent.
It is therefore ordered on this 6th day of May, 1925, that the petition herein be dismissed and that no award be made for compensation, and no counsel fee be allowed the attorney for the petitioner.
Harry J. Goas, Deputy Commissioner of Compensation.